Citation Nr: 1531476	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  07-26 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 11, 2009, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b) .


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to January 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for a TDIU.  The Veteran's claims file was subsequently transferred to the RO in Columbia, South Carolina. 

In December 2009, the Veteran testified before the Board at a travel board hearing.  A transcript of the hearing has been associated with the claims file. 

The Board remanded the claim for a TDIU in January 2010 for additional development.  In June 2012, the Board granted entitlement to a TDIU, effective December 11, 2009, and remanded the claim for a TDIU prior to December 11, 2009 for additional development.  

In a July 2013 decision, the Board denied entitlement to a TDIU prior to December 11, 2009.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court set aside the Board's July 2013 decision and remanded the matter for further adjudication.  

In June 2015, the Veteran submitted an invoice and statement from M.L.H., M.D. for testing performed in May 2002, along with a waiver of initial RO consideration of the new evidence.  Accordingly, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).  The Board notes that a document from Dr. M.L.H. summarizing and interpreting the testing performed is of record.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

FINDINGS OF FACT

1.  Prior to December 11, 2009, the Veteran's service-connected disabilities combined to a 40 percent rating, effective July 23, 2003, and to a 50 percent rating, effective December 22, 2006. 

2.  The Veteran has work experience in masonry and construction, as a security guard, and as a truck driver; he has a high school education.
 
3.  The evidence is in at least equipoise as to whether the Veteran's service-connected disabilities render him unable to secure and follow a substantially-gainful occupation prior to December 11, 2009.

4.  The Veteran's service-connected disabilities rendered him unable to secure and follow a substantially-gainful occupation as of July 23, 2003.    


CONCLUSION OF LAW

The criteria for a TDIU have been met for the period prior to December 11, 2009, effective July 23, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA'S DUTY TO ASSIST

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Inasmuch as the determination below constitutes a full grant of the benefits sought on appeal, no discussion of VA's duties to notify or assist is necessary.  

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014). 

When a veteran does not meet the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a), rating boards are required to submit to the Director, Compensation and Pension (C&P) Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  Where a veteran does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 4.16(b) "in the first instance" and must first refer the claim to the Director for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

An assessment for extra-schedular referral requires consideration of the veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2014).  The veteran's age and effects of non-service connected disability, however, are not factors for consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2014). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Prior to December 11, 2009, the Veteran was service-connected for a low back disorder, evaluated as 40 percent disabling; left gamekeeper's thumb, evaluated as 10 percent disabling from December 22, 2006; neuralgia of the left sciatic nerve, evaluated as 10 percent disabling from July 9, 2008; and left hernia repair residual scar, evaluated as 0 percent disabling.  Combined, the Veteran's service-connected disabilities were ratable at 40 percent, effective July 23, 2003, and at 50 percent, effective December 22, 2006.  Thus, the Veteran did not meet the threshold disability percentage requirements of 38 C.F.R. § 4.16(a) prior to December 11, 2009.

The Veteran completed 4 years of a high school education.  At his December 2009 Board hearing, he testified that after his discharge from service, he had tried to work in the masonry and construction fields, but had been unable to do that work.  He had also worked in a security position for 3 1/2 years, but had been forced to quit because he had been unable to perform the required monthly physical fitness test due to his back and leg pain.  He last worked in May 2002 as a truck driver. 

Based on electrodiagnostic studies performed in May 2002, Dr. M.L.H. diagnosed the Veteran with left L4, L5, and S1 radiculopathy, with maximal changes in S1; right L5 and S1 radiculopathy; and underlying axonal neuropathy with conduction block.

VA and private medical records dated from July 2003 to August 2009 show that the Veteran received intermittent treatment for his low back disability and neuralgia of the left sciatic nerve.  The Veteran primarily suffered from such symptoms as low back pain that radiated into the bilateral lower extremities and numbness in the left lower leg.  Although October 2008 electromyography (EMG) of the left leg was normal, a February 2011 rating decision increased the Veteran's disability evaluation for neuralgia of the left sciatic nerve to 10 percent effective July 9, 2008.
The Veteran submitted lay statements dated in February 2005 from his family in support of his claim.  These statements indicate, in pertinent part, that the Veteran suffered from constant back pain and numbness in the leg that caused him to toss and turn at night.  He was noted to have been unable to work in construction due to pain in his leg that radiated up his hip and enhanced his limp.  When walking short distances and on the stairs, his leg would give out and throw him off balance.  He had difficulty getting up out of bed or from a chair, and he was unable to drive at times due to leg and back pain.  The Veteran's thumb was also reported to swell and ache, preventing him from gripping many things with his left hand. 

On VA neurological disorders examination in April 2007, the Veteran complained of low back pain radiating into the left hip and leg.  He reported being unable to stand or walk and stated that his left leg was becoming weaker as the years passed.  On examination, strength testing in the left leg was characterized by give-away weakness.  However, the examiner found no evidence of any neuropathy involving the sciatic nerve or any evidence of radiculopathy.  The Veteran did not mention a painful thumb in his history.  The examiner did not find any physical abnormality of the left thumb and determined there was no residual loss of motion of the Veteran's thumb. 

At a July 2007 VA peripheral nerves examination, the Veteran indicated that he had low back pain radiating into the left leg, but did not have any complaints suggesting peripheral neuropathy.  Upon examination, the examiner found no evidence of a peripheral neuropathy.  He explained that the Veteran's complaints were consistent with lumbago, and there was no evidence of a radiculopathy. 

On VA hand, thumb, and fingers examination in July 2007, the Veteran complained of daily pain in his left thumb.  He reported that when he worked as a truck driver, he had a poor grip on the steering wheel with his left hand.  However, he did not feel that his left thumb interfered with his activities of daily living.  Examination revealed that the Veteran had minimal range of motion at the metacarpalphalangeal joint of the left thumb and no motion at the interphalangeal joint.  He was tender to palpation over the metacarpalphalangeal joint and had marked hypermobility in all directions.  The Veteran could passively move his thumb at the metacarpalphalangeal joint through a complete arc.  He could also weakly appose his thumb to his index and long fingers, but he could not appose his thumb to his fourth and fifth fingertips.  The examiner diagnosed the Veteran with gamekeeper's thumb and found that the thumb did not participate in any way in gripping action.  The Veteran was unable to make a full fist.  (The Board notes that the Veteran is right hand dominate.  See March 2010 VA examination.)

The Veteran underwent an independent medical examination (IME) by a private Doctor of Chiropractic (D.C.) in December 2009.  The report indicated that the Veteran stopped working in 2002.  The Veteran reported aching, throbbing, burning, numbing, and tingling pain in the low back bilaterally.  The pain radiated into the legs, feet, and, finally, the toes bilaterally.  It occurred three fourths of the time that the Veteran was awake, and made carrying out activities of daily life difficult, if not impossible.  The pain was aggravated by bending, twisting, coughing, sneezing, straining, standing, sitting, lifting, bowel movements, arising in the morning, and by the time evening arrives.  The Veteran reported his ability to concentrate, and to use a telephone, computer, or typewriter was extremely limited by his disabilities.  After performing a physical examination, the D.C. diagnosed the Veteran with displacement of intervertebral disc; disc disorder (lumbar region); difficulty walking, gait; sciatica; disorder of sacrum; coccygodynia; and spinal stenosis.  The D.C. stated that in his professional opinion, coupled with his experience with this type of case, the Veteran would be unable to perform strenuous work, indefinitely.

The Board obtained an October 2012 extra-schedular TDIU opinion from the Director of C&P.  The Director found that the April 2007 VA neurological examination had not provided any clinical findings of significant impairments due to the Veteran's service-connected disabilities.  The Director noted the December 2009 IME in which the D.C. had opined that the Veteran was unable to perform strenuous work, indefinitely.  However, the Director explained that the December 2009 opinion had only addressed the Veteran's inability to perform strenuous work, and had not discussed his ability to perform a sedentary occupation.  The Director found that it would not be unreasonable to conclude that the Veteran had been capable of performing a non-strenuous or sedentary occupation prior to December 11, 2009.  The Director concluded that the record presented no evidence that the Veteran's service-connected disabilities had rendered him unable to secure and follow any substantially gainful occupation prior to December 11, 2009.  

In reviewing the Board's July 2013 decision denying a TDIU prior to December 11, 2009, the Court held that the Board erred by affording the Director's decision weight and by treating it as evidence.  The Court found that vesting an extra-schedular TDIU award solely within the non-reviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on 38 U.S.C.A. § 511(a) benefits determinations.  Therefore, the Board's decision was set aside and the matter remanded for further adjudication.  

The Board finds that the evidence of record is at least in equipoise as to whether the Veteran was able to secure or follow a substantially-gainful occupation due to the Veteran's service-connected disabilities prior to December 11, 2009.  While the Veteran might have been able to perform some job, the Board finds that it is not realistic that the Veteran could find substantially-gainful employment given the limitations presented by his service-connected disabilities and the Veteran's education and employment history.

There is ample lay and medical evidence that shows the Veteran suffered from chronic low back pain that precluded him from performing strenuous work prior to December 11, 2009.  Thus, the issue on appeal amounts to whether the Veteran's service-connected disabilities precluded him from performing non-strenuous or sedentary employment.  The Board finds that it is reasonable to conclude that the Veteran's service-connected disabilities would not only make it difficult for him to walk, stand, bend, and lift, but also to sit for any reasonable period of time to perform sedentary employment.

The Board acknowledges that there is conflicting evidence of record.  For example, the April 2007 and July 2007 VA examinations did not find evidence of any neuropathy involving the sciatic nerve or any evidence of radiculopathy, and an October 2008 EMG of the left leg was normal.  In contrast, the evaluation for the Veteran's neuralgia of the left sciatic nerve was increased to 10 percent effective July 9, 2008 due to the Veteran's complaints of shooting leg pain.  The May 2002 electrodiagnostic studies performed by Dr. M.L.H. suggest the Veteran may have suffered from radiculopathy during the earlier period on appeal as well.  The neuralgia would make it difficult for the Veteran to sit for prolonged periods of time, as well as to stand.  In addition, the D.C. in the December 2009 IME found that sitting aggravated the Veteran's pain.  Lay testimony also indicates that the Veteran had difficulty getting up out of a chair. 

Even if the Veteran was able to sit to perform sedentary work, the Veteran's left gamekeeper's thumb disability would make it difficult to perform many skills, such as keyboarding, that are usually required in sedentary jobs.  At the December 2009 IME, the Veteran reported his ability to concentrate, as well as his ability to use a telephone, computer, or typewriter was extremely limited by his disabilities.  

The Veteran would require significant retraining to be able to secure a sedentary office job.  He only has a high school education.  He has only worked at physical jobs in the masonry and construction fields, as a security guard, and as a truck driver.  Thus, there is no evidence that the Veteran had any computer training or data entry skills that would be required for most sedentary office jobs. 

Given that the evidence is in equipoise as to whether the Veteran is able to secure and follow substantially-gainful employment, he is entitled to the benefit of the doubt.  Therefore, in light of the Veteran's educational and occupational history and the constraints noted above, and resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure or follow a substantially-gainful occupation consistent with his educational background and employment history.  Therefore, entitlement to a TDIU prior to December 11, 2009 is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  This grant is to be effective as of July 23, 2003, the date on which the Veteran was granted service connection for his low back disorder.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a TDIU prior to December 11, 2009 is granted, effective as of July 23, 2003.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


